Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Salter (US 2014/0203770)
Regarding claim 1 and similarly recited claims 11, 15, the prior art discloses:
Identifying at least one mobile device (Electronic device/portable chargeable device 25 in fig 2, 5) in the vehicle;
Obtaining state information of the identified at least one mobile device (controller that detects a charging status of the chargeable device (par 3, 23-26, fig 6));
Obtaining state information of the vehicle (par 18-20, fig 5); and
Controlling (by controller in fig 3) power of a plurality of wireless charging devices (wireless chargers (par 22)) in the vehicle based on a state of the mobile device and a state of the vehicle.

(Claims 3, 13) checking a remaining battery capacity of the identified at least one mobile device based on the state information of the mobile device (Controller detects charge status of Electronic device/portable chargeable device 25 (abstract, par 3-4, 18-19, 26. Fig 6)); selecting at least one of the plurality of wireless charging devices based on the checked remaining battery capacity; and turning on power of the selected wireless charging device.  (Fig 6 shows CONTROLLER selects wireless (inductive) charger 26 and turning on power to charge Electronic device/portable chargeable device 25)
(Claim 4, 14) displaying alarm information informing that charging of a battery of the mobile device is necessary, based on the checked remaining battery capacity (signal/transmitted information indicative of low charge state (par 18-19)).
(Claim 5) checking at least one of a traveling speed of the vehicle and a current power use amount of the vehicle based on the state information of the vehicle (fig 5), wherein the controlling of the power comprises controlling power of the wireless charging device based on at least one of the checked traveling speed and current power use amount (fig 5).
(Claim 6) identifying a seat on which a user sits among seats in the vehicle (occupants. Passengers (par 2, 14, 17)), based on the state information of the vehicle; selecting at least one of the plurality of wireless charging devices based on a location of the identified seat; and turning on power of the selected wireless charging device (Controller in fig 3 turning on power of the selected wireless charging device (26)).
(Claim 7) controlling charging strengths (fig 4-6) of the plurality of wireless charging devices in the vehicle based on the state of the mobile device and the state of the vehicle.
(Claim 9) wherein the identifying of the mobile device comprises receiving identification information of the mobile device from the mobile device through the wireless charging device (Electronic device/portable chargeable device 25 in fig 2, 5) when the mobile device is on the 
(Claim 10) wherein, when the mobile device is on the wireless charging device (when Electronic device/portable chargeable device 25 in fig 2, 5 in on tray/surface/mat of the wireless (inductive) charger 26)), a preset communication function of the mobile device is activated, and identification information of the mobile device on which the communication function is activated is directly provided from the mobile device (Electronic device/portable chargeable device 25 in fig 2, 5) to the electronic device (Controller in fig 3, 5).

Claims 1, 5-7, 11 and 15 rejected under 35 U.S.C. 102(a) (2) being anticipated by the prior art of record Lee (US 2018/0198313)
Regarding claim 1 and similarly recited claims 11, 15, the prior art discloses:
Identifying at least one mobile device in the vehicle (mobile device is the device to be placed on tray/mat/surface/pad of mobile terminal in fig 1, 16, 18-19);
Obtaining state information of the identified at least one mobile device (i.e., power required to charge mobile device is the device to be placed on tray/mat/surface/pad of mobile terminal tray (see par 170));
Obtaining state information of the vehicle (vehicle state information, vehicle speed (par 120, 128, 130)); and
Controlling (by controller/processor in fig 6) power of a plurality of wireless charging devices (mobile terminals (fig 1, 16, 18, 19)) in the vehicle based on a state of the mobile device and a state of the vehicle.
(Claim 5) checking at least one of a traveling speed of the vehicle (vehicle state information, vehicle speed (par 120, 128, 130)) and a current power use amount of the vehicle based on the state information of the vehicle, wherein the controlling of the power comprises controlling power of the wireless charging device based on at least one of the checked traveling speed (vehicle state information, vehicle speed (par 120, 128, 130)) and current power use amount.
(Claim 6) identifying a seat on which a user sits among seats in the vehicle (occupants (par 5, 16)), based on the state information of the vehicle; selecting at least one of the plurality of wireless charging devices (mobile terminals (fig 1, 16, 18, 19)) on a location of the identified 
(Claim 7) controlling charging strengths of the plurality of wireless charging devices in the vehicle based on the state of the mobile device and the state of the vehicle (Controller/processor in fig 6 controlling intensity of power  signals of mobile terminals in fig 1, 16, 18, 19)

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/PAUL DINH/Primary Examiner, Art Unit 2851